Citation Nr: 0844055	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
osteochondritis dissecans, left medial femoral condyle, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for surgical scarring 
of the left knee, claimed as secondary to post-operative 
osteochondritis dissecans, left medial femoral condyle.

3.  Entitlement to service connection for a right knee 
disability, including surgical scarring, claimed as secondary 
to post-operative osteochondritis dissecans, left medial 
femoral condyle.

4.  Entitlement to service connection for a right hip 
disability, including surgical scarring, claimed as secondary 
to post-operative osteochondritis dissecans, left medial 
femoral condyle.

5.  Entitlement to service connection for a left hip 
disability, including surgical scarring, claimed as secondary 
to post-operative osteochondritis dissecans, left medial 
femoral condyle.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for right knee 
and bilateral hip disabilities, as well as the claims for an 
increased rating for post-operative osteochondritis dissecans 
and a total rating based on individual unemployability.  
These issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran has undergone multiple surgical procedures 
secondary to his service-connected osteochondritis dissecans, 
left medial femoral condyle, and scarring has resulted.


CONCLUSION OF LAW

Surgical scarring of the left knee is the result of the 
veteran's service-connected secondary to post-operative 
osteochondritis dissecans, left medial femoral condyle.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify claimants of the 
information and evidence needed to substantiate a claim for 
VA benefits.  VA also has a duty to assist claimants in 
obtaining the evidence needed to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In light of the favorable decision below, the Board finds 
that no further notification or development action is 
required at this juncture with respect to the claim 
adjudicated in this decision.  Neither the veteran nor his 
representative has argued otherwise.


Background

The veteran's service medical records show that he was 
examined in connection with his complaints of left knee pain 
with activities such as running and climbing stairs.  X-ray 
studies showed osteochondritis dissecans of the medial 
femoral condyle.  In October 1970, the veteran was medically 
discharged from service as a result of his left knee 
disability.

In a February 1972 rating decision, the RO granted service 
connection for osteochondritis dissecans, left medial femoral 
condyle, and assigned an initial 10 percent disability 
rating, effective from October 3, 1970.

In January 1973, the veteran was hospitalized in connection 
with left knee complaints.  On admission, he had evidence of 
chronic synovitis and internal derangement.  It was also 
noted that X-ray studies showed an osteochondritis of the 
medial femoral condyle.  The veteran underwent surgery to 
remove the osteochondritis dissecans fragment and a 
synovectomy.  Following the surgery, a plaster splint was 
applied, along with surgical drains which were left in place 
for several days.  

In a February 1973 rating decision, the RO assigned a 
temporary total rating for the veteran's left knee 
disability, effective January 24, 1973, and continued the 10 
percent rating from April 1, 1973.  

The veteran underwent VA medical examination in February 
1976, at which he complained of continued pain, swelling, and 
drainage from his knee.  Examination showed a 6 inch surgical 
scar on the left knee.  The diagnosis was post-operative 
surgical scar, post-operative residual osteochondritis 
dissecans, left medial femoral condyle.  

In a February 1976 rating decision, the RO continued the 10 
percent rating assigned for the veteran's left knee 
disability.   

In May 2004, the veteran submitted a claim for an increased 
rating for his service-connected left knee disability.  He 
further noted that he had undergone multiple left knee 
surgeries over the years which had resulted in "very large 
scarring."  He requested service connection for such 
scarring.

In support of his claim, the veteran submitted private 
medical records, dated from July 1980 to October 1998.  In 
pertinent part, these records note a history of multiple 
surgical procedures on the knees.  

In connection with his claim, the veteran underwent VA 
medical examination in September 2004.  The examiner noted 
surgical scars on the left knee, which were well healed and 
linear in configuration.  There was no tenderness or 
adhesions.  The diagnoses included history of multiple 
surgeries involving the knees with surgical scars.  Similar 
findings were noted on June 2005 VA medical examination.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

As set forth above, under 38 C.F.R. § 3.310(a), service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury.  In this case, the 
evidence clearly establishes that the veteran has undergone 
multiple left knee surgeries secondary to his service-
connected osteochondritis dissecans, left medial femoral 
condyle.  Repeated examinations have identified left knee 
scarring as a result of these surgeries.  Under these 
circumstances, service connection for left knee scarring is 
warranted.  


ORDER

Entitlement to service connection for surgical scarring of 
the left knee is granted.


REMAND

Under the Veterans Claims Assistance Act (VCAA), VA is 
required to advise a claimant of the information and evidence 
not of record that is necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2008).  

A review of the record shows that the RO provided the veteran 
with VCAA notification letters regarding his claims in August 
2004 and May 2005.  Since that time, however, the United 
States Court of Appeals for Veterans Claims (Court) has 
issued a decision imposing additional notification 
requirements.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in order to satisfy the section 5103(a) notice 
obligation in increased rating claims, as is the case here 
with the veteran's claim for an increased rating for his 
service-connected left knee disability, VA must inform the 
claimant that in order to substantiate the claim, the 
evidence must show a worsening of the condition or an 
increase in severity of a disability and the effect that such 
worsening or increase has on daily life.  Furthermore, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employability and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. VA 
must also provide examples of the type of medical or lay 
evidence that would be relevant to establishing an increased 
disability rating.  Id.  The RO has not yet provided the 
veteran with appropriate notice in light of this Court 
decision.  Thus, this should be accomplished on remand.

The Board also notes that the record on appeal is incomplete.  
In that regard, the veteran has reported that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The RO has not yet made an attempt to 
obtain records from SSA.  Under the VCAA, such an attempt is 
necessary.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(1), (2) (2008).  Indeed, VA may only end 
efforts to obtain such records if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  Id; see also Tetro v. Gober, 14 
Vet. App. 110 (2000) (holding that VA has a duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists).

With respect to the veteran's claims of service connection 
for a right knee disability, a right hip disability, and a 
left hip disability, the Board finds that a VA medical 
examination is necessary.  The record currently on appeal 
contains conflicting information as to whether the veteran's 
current right knee and bilateral hip disabilities are 
causally related to his service-connected left knee 
disability.  

In that regard, the veteran has submitted an April 2005 
letter from a private orthopedic surgeon noting that because 
of the veteran's service-connected left knee disability, he 
developed an imbalance which resulted right knee, right hip, 
and left hip replacements.  The probative value of this 
opinion, however, is reduced as the examiner did not have the 
benefit of a review of the veteran's claims folder.

On the other hand, in a September 2004 VA medical opinion, a 
VA physician concluded that the veteran's right knee and 
bilateral hip condition were not secondary to his service-
connected left knee disability.  While the VA examiner had 
the benefit of a review of the claims folder, the probative 
value of this opinion is nonetheless reduced as the examiner 
did not provide a rationale for his or her conclusions.  

The Board also observes that neither physician commented on 
the question as to whether the veteran's service-connected 
left knee disability has aggravated his right knee and/or 
bilateral hip disabilities.  

Thus, after reviewing the record, the Board concludes that 
the etiology of the veteran's right knee and bilateral hip 
disabilities remains unclear.  For these reasons, a VA 
medical examination is necessary.  38 C.F.R. § 3.159(c)(4) 
(2008).

Finally, the Board finds that the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
inextricably intertwined with his claims for an increased 
rating for his service-connected left knee disability and his 
claims of service connection for right knee and bilateral hip 
disabilities.  Therefore, the unemployability issue is held 
in abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This notice should include an explanation 
as to the information or evidence needed 
to establish a claim for an increased 
rating, as outlined by the Court in 
Vazquez-Flores.  

2.  The RO should contact the SSA and 
request records regarding the veteran's 
award of disability benefits, including 
any medical records in its possession.

3.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of his current 
right knee and bilateral hip 
disabilities.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the current right knee 
and/or bilateral hip disabilities are 
causally related to or aggravated by the 
veteran's service-connected left knee 
disability.  The term "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
veteran's claims.  If the veteran's 
claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


